COLE, Judge,
dissenting.
It was established by a clear preponderance of the evidence appellant, due to a bookkeeping error, overpaid appellee $12,-292.39 in lease royalties from June of 1981 to June of 1982. Appellee never contested this fact, leaving no real dispute as to the existence of the debt or its amount. Compensation took place as a matter of law extinguishing the lease payments due for the months of July and August, 1982. La. Civ.Code arts. 2207 et seq. Accordingly, appellant was not in default as regards timely payment of lease royalties.
Appellant contends:
“Frankly, the overpayment, is the fly in the ointment. Had B & B Gravel Company, Inc. and Raymond Heck never mentioned an overpayment, there would never have been a complaint inasmuch as all of the other complaints are totally irrelevant and unsubstantial in nature.”
The evidence validates this contention and, therefore, I respectfully dissent from the majority opinion.